Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about October 19, 1998, which adjudicated appellant a juvenile delinquent, upon a finding that he had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of 18 months with sex offender counseling and community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.